DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed August 11, 2021 has been entered.

Drawings
The drawings were received on August 11, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al 4,779,173 in view of Lin 9,457,199.
Regarding Claim 1, Carr et al shows in Figure 3, a lighting device comprising a
hollow body 12, a power supply 18 enclosed within the hollow body, a light source 16
surrounded by an opaque body 54, one or more interchangeable brush heads 14 surrounding an inner perimeter of the light source 16 so light emitted by the light source 16 extends beyond the brush head and surrounds the one or more brush heads with the 
Regarding Claim 5, Carr et al shows in Figures 1 and 2 fiber optic strands 36 can be used with the brush head 14 to transmit light (see col. 5, line 10 and col. 6, line 3).
	Regarding Claim 7, Carr et al discloses the light source 16 is a light bulb (see col. 4, line 20).
Regarding Claim 8, Carr et al shows in Figure 3, the hollow body 12 is cylindrical. 
Regarding Claims 10 and 11, Carr et al shows an embodiment in Figure 6A
which includes a rubber collar 106 (see col. 6, line 25). It would have been to one
skilled in the art to provide a rubber collar on the other embodiments including Figure 3
for better gripping as Carr et al discloses that variations in the embodiments are within
the scope of the disclosed invention (see col. 8, line 11).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Carr et al 4,779,173 as modified by Lin 9,457,199 as applied to claim 1 above, and further in view of Helenowski 6,991,345.
Regarding Claim 6, Carr et al fails to disclose the use of a dimmable switch.
Helenowski teaches that it is known in the art to provide a personal handheld device
with a dimmable switch 201 (see col. 1, line 62). It would have been obvious to one
skilled in the art before the effective date of the claimed invention to modify Carr et al to
include a dimmer switch in the same manner as taught by Helenowski to vary the
lighting provided by the light source.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carr et al 4,779,173 as modified by Lin 9,457,199 as applied to claim 8 above, and further in view of Kitagawa et al 2014/0096332.
Regarding Claim 9, Carr et al fails to show the hollow body comprising a first
cylinder and a second cylinder. Kitagawa et al teaches that it is known in the art in
Figure 1A, to provide a lighting device body which includes a first body 21 which
includes the power supply 100 (see Fig. 3A) coupled to a second cylinder 22 (see para.
0042). It would have been obvious to one skilled in the art before the effective date of
the claimed invention to modify Carr et al to include a first cylinder and second cylinder
in the same manner as taught by Kitagawa et al to provide easier access to the interior
components housed within the hollow body.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Carr et al 4,779,173 as modified by Lin 9,457,199 as applied to claim 10 above, and further in view of Rechtin et al 2014/0304929.
Regarding Claim 12, Carr et al teaches the use of a collar 106 in Figure 6A but
fails to disclose the collar comprises silicone. Rechtin et al teaches that it is known in
the art in Figure 1 to provide a gripping portion 102 which comprises silicone (see para.
0018). It would have been obvious to one skilled in the art before the effective date of
the claimed invention to modify Carr et al to include a silicone collar in the same manner
as taught by Rechtin et al to enhance the gripping surface of the hollow body.

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. Applicant has argued that Carr does not show the brush head coupled to the inner perimeter of the light source but instead shows the brush head coupled to the handle.  Applicant’s invention shows an opaque body 1f surrounding the light source and a brush head coupled thereto.  Carr as modified by Lin shows a direct transmission between the brush head and light source with light being transmitted directly to the brush head.  This combination shows as much as what is shown by applicant’s drawings – a body surrounding the light source with a brush head coupled thereto.  The use of “perimeter of light source” appears to be a misnomer as the brush head is not fixed to the light source itself which appears to be applicant’s argument.  A perimeter suggests possible a circular type arrangement which might provide for transmission if the brush head was a light guide/pipe structure.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Levy et al is cited for showing in Figure 1 a lightpipe 26 adjacent to LEDs 22 which would provide perimeter lighting (see para. 0029).  Wynn et al is cited of interest for showing in Figure 4A, a handheld device with a transparent housing 41 surrounding the light source 43 and providing perimeter lighting (see para. 0053).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875